Case 4:16-cr-40130-KES Document 74 Filed 11/02/20 Page 1 of 10 PageID #: 753




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            4:16-CR-40130-01-KES

                    Plaintiff,

       vs.                                      ORDER DENYING MOTION FOR
                                                RELIEF UNDER THE FIRST STEP
ERIC JAMES VANEMMERIK,                                     ACT

                    Defendant.


      Defendant, Eric VanEmmerik, moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). Docket 61. Plaintiff, the United States of America,

opposes the motion. Docket 70. For the following reasons, the court denies

defendant’s motion for compassionate release.

                                 BACKGROUND

      On December 11, 2017, VanEmmerik pleaded guilty to distribution and

receipt of child pornography in violation of 18 U.S.C. §§ 2252A(a)(2)(A),

2252A(b)(l), and 2256(8). Dockets 33, 35. On March 15, 2018, the court

sentenced VanEmmerik to 97 months in custody followed by 5 years of

supervised release. Docket 53; Docket 54 at 2-3. VanEmmerik is eligible for

home confinement on April 22, 2024, and his current anticipated release date

is October 22, 2024. Docket 63 at 230.

      VanEmmerik is incarcerated at Federal Correctional Institution (FCI)

Sandstone in Sandstone, Minnesota. Id. at 233. As of October 28, 2020, there

are currently 0 active COVID-19 cases among FCI Sandstone’s inmates, 0

active cases among the facility’s staff, 0 deaths from COVID-19, and 182
Case 4:16-cr-40130-KES Document 74 Filed 11/02/20 Page 2 of 10 PageID #: 754




inmates have recovered from COVID-19. See BOP: COVID-19 Update, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited on Nov. 2,

2020).

       VanEmmerik is 49 years old. Docket 63 at 2. His chronic medical

conditions include hypertension, obesity, sleep apnea, and Factor 5 Leiden

(blood clotting disorder). Docket 61 at 2; Docket 63 at 23, 64, 172.

VanEmmerik is taking medication to treat his hypertension. Docket 63 at 16,

211.

       VanEmmerik is 227 pounds and 68 inches tall. Id. at 51, 171. Based on

his weight and height, his body mass index (BMI) is 36.6. Adult BMI Calculator,

Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_c

alculator/bmi _calculator.html (last visited on Oct. 28, 2020). According to

medical records provided by the Bureau of Prisons, his BMI was last calculated

in June of 2020 and was 34.6. Docket 63 at 172.

       On August 16, 2020, VanEmmerik completed an Inmate Request to Staff

form, requesting that he be considered for home confinement due to COVID-19.

Docket 65 at 1-2. On September 1, 2020, VanEmmerik’s request was received

by the facility’s warden. Id. at 1. The warden denied VanEmmerik’s request on

September 8, 2020. Id. at 3.

       On September 10, 2020, VanEmmerik filed a pro se motion with the

court for relief under the First Step Act. Docket 61. VanEmmerik’s counsel

subsequently filed a supplement to his pro se motion. Docket 68.


                                          2
Case 4:16-cr-40130-KES Document 74 Filed 11/02/20 Page 3 of 10 PageID #: 755




                                 DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

the court where they were convicted seeking compassionate release. § 603.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13(1) (U.S. Sentencing Comm. 2018). The burden to establish

that a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with

the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      VanEmmerik argues that the risk posed by the global COVID-19

pandemic together with his adverse health conditions satisfies the

“extraordinary and compelling reasons” standard under 18 U.S.C. §

3582(c)(1)(A)(i). Docket 68 at 1, 8-13. VanEmmerik requests a sentence of time

served and, if deemed necessary by the court, a period of home confinement as


                                        3
 Case 4:16-cr-40130-KES Document 74 Filed 11/02/20 Page 4 of 10 PageID #: 756




a condition of supervised release. Id. at 1.

I.    Administrative Exhaustion

      Previously, only the BOP Director possessed the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

release on motions filed by defendants “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

      VanEmmerik submitted a request for home confinement on August 16,

2020. The warden received the request on September 1, 2020. The 30-day

period expired on October 1, 2020. Given that the 30-day waiting period

required by 18 U.S.C. § 3582(c)(1)(A) has lapsed, VanEmmerik’s motion is ripe

for review on the merits.

II.   Extraordinary and Compelling Reasons

      Section 3582(c)(1)(A)(i) provides that the sentencing court may grant

compassionate release based on “extraordinary and compelling reasons[.]”

Congress did not define what constitutes “extraordinary and compelling.” See

28 U.S.C. § 994(t). Rather, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and

compelling examples. Id. Prior to Congress passing the FSA, the Sentencing

Commission limited “extraordinary and compelling reasons” to four scenarios.


                                              4
Case 4:16-cr-40130-KES Document 74 Filed 11/02/20 Page 5 of 10 PageID #: 757




U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The four scenarios pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. Additionally, there is

a fifth catch-all category for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Director of the Bureau of Prisons. U.S.S.G. § 1B1.13

cmt. n.1(D).

      After the FSA was passed, the Sentencing Commission did not update its

policy statement because the Sentencing Commission has not had a quorum.

See United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As

the Sentencing Commission lacks a quorum to amend the U.S. Sentencing

Guidelines, it seems unlikely there will be a policy statement applicable to

[compassionate-release] motions brought by defendants in the near future.”).

As a result, district courts are left to determine whether the policy statement of

the Sentencing Commission that was in existence when the FSA was passed

still applies. See United States v. Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct.

31, 2019); United States v. Brown, 2020 WL 2091802, at *5-6 (S.D. Iowa Apr.

29, 2020). It is clear that Congress wishes to “[i]ncreas[e] the [u]se . . . of

[c]ompassionate [r]elease” by allowing district courts to grant petitions

“consistent with applicable policy statements” from the Sentencing

Commission. See 132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A). But the

Commission has not addressed whether the policy statement from the old


                                          5
Case 4:16-cr-40130-KES Document 74 Filed 11/02/20 Page 6 of 10 PageID #: 758




regime is applicable to the new statute nor has it adopted a new policy

statement. Because the First Step Act changed the way a compassionate

release motion may be brought, “several district courts have concluded that the

discretion vested in the BOP Director under the catch-all provision now belongs

coextensively to federal judges.” United States v. Condon, 2020 WL 2115807, at

*3 (D.N.D. May 4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 578-80

(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352-53 (S.D.

Tex. 2019)); see also United States v. Rivernider, 2020 WL 597393, at *3 (D.

Conn. Feb. 7, 2020). This uncertainty has not yet been addressed by the

Eighth Circuit. See United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020)

(“We need not determine whether the district court erred in adhering to the

policy statements in § 1B1.13.”); see also United States v. Frith, 2020 WL

4229160, at *2 (D.N.D. July 23, 2020).

      Assuming that the policy statements continue to apply to compassionate

release motions brought under the amended FSA, VanEmmerik has failed to

show that his medical conditions rise to extraordinary and compelling

circumstances.

      VanEmmerik contends that his circumstances warrant relief under the

medical conditions category, U.S.S.G. § 1B1.13 comment note 1(A), and the

catch-all provision, U.S.S.G. § 1B1.13 comment note 1(D). Docket 68 at 3-13.

VanEmmerik argues that his health conditions— hypertension, obesity, sleep

apnea, and Factor 5 Leiden—put him at high-risk of severe illness if he


                                         6
Case 4:16-cr-40130-KES Document 74 Filed 11/02/20 Page 7 of 10 PageID #: 759




contracts COVID-19. Id. at 8-12.

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. People with the following health conditions are at an

increased risk of severe illness from COVID-19: cancer, chronic kidney disease,

chronic obstructive pulmonary disease, immunocompromised state from organ

transplant, obesity (a BMI of 30 or higher), smoking, heart conditions, sickle

cell disease, and Type II diabetes. People with Certain Medical Conditions, Ctrs.

for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (Oct. 16, 2020). The

Centers for Disease Control and Prevention (CDC) also provided a list of

medical conditions that may put a person at an increased risk of severe illness

from COVID-19. Id. These medical conditions include asthma (moderate to

severe), hypertension or high blood pressure, liver disease, overweight, and

several others. Id.

      The court has reviewed the medical records submitted in this case.

VanEmmerik ’s medical conditions include obesity, hypertension, sleep apnea,

and Factor 5 Leiden. The CDC has identified that people who are obese (a BMI

of 30 or higher) are at an increased risk of severe illness from COVID-19. With

a BMI of 34.6, VanEmmerik is obese. But “the fact that [VanEmmerik] suffers

from obesity during the age of the COVID-19 pandemic does not necessarily

mean, on its own, that extraordinary and compelling reasons justify the

reduction of his sentence.” United States v. Williams, 2020 WL 4756743, at *5

(E.D. Pa. Aug. 17, 2020); see also United States v. McAbee, No. 4:14-CR-40027-


                                        7
Case 4:16-cr-40130-KES Document 74 Filed 11/02/20 Page 8 of 10 PageID #: 760




KES, 2020 WL 5231439, at *3 (D.S.D. Sept. 2, 2020) (finding defendant with

asthma and a BMI of 30.8 or 31.7 did not establish extraordinary and

compelling reasons); United States v. Saenz, No. 3:10-CR-30027-RAL, 2020 WL

4347273, at *5 (D.S.D. July 29, 2020) (finding defendant with other medical

conditions and a BMI between 40 and 44.9 did not establish extraordinary and

compelling reasons).

      VanEmmerik’s hypertension is listed as a medical condition that might

increase the risk of severe illness from COVID-19. VanEmmerik was prescribed

medication for his hypertension, and as of June of 2020, BOP records show

that his condition is marked as resolved. Docket 63 at 172. VanEmmerik’s

other medical conditions—Factor 5 Leiden and sleep apnea—are not listed as a

medical condition that might increase or increase the risk of severe illness from

COVID-19. VanEmmerik has not identified how hypertension, obesity, sleep

apnea, and Factor 5 Leiden prevent him from providing self-care in a

correctional facility setting or how they amount to extraordinary and

compelling circumstances.

      While some of these chronic conditions may put VanEmmerik at a higher

risk of severe illness if he contracts COVID-19, that has not been the case as of

yet. See United States v. Fry, 2020 WL 1923218, at *1 (D. Minn. Apr. 21, 2020)

(holding that to merit compassionate release, inmate “must show more than a

mere speculation of the possibility of contracting the virus.”). Additionally,

there is no evidence in the record to suggest he has not been able to manage

these conditions while in the prison environment. VanEmmerik is receiving


                                         8
Case 4:16-cr-40130-KES Document 74 Filed 11/02/20 Page 9 of 10 PageID #: 761




medical attention and treatment for these conditions, which all appear to be

stable or controlled. See Docket 63 at 1, 5, 8, 16, 19, 101, 108, 112, 115, 159,

169, 174, 211. “Chronic conditions that can be managed in prison are not a

sufficient basis for compassionate release.” United States v. Ayon-Nunez, 2020

WL 704785, at *3 (E.D. Cal. Feb. 12, 2020) (internal quotation omitted). Thus,

the court finds that VanEmmerik does not satisfy the criteria under U.S.S.G.

§ 1B1.13 comment note 1(A) or U.S.S.G. § 1B1.13 comment note 1(D).

      The court believes that VanEmmerik ’s medical conditions are

appropriately managed at FCI Sandstone, that the facility is engaged in

strenuous efforts to protect inmates against the spread of COVID-19, and that

it would act to treat any inmate who does contract COVID-19. Although the

court in no way underestimates VanEmmerik’s health conditions, such

ailments, coupled with the present conditions at FCI Sandstone, do not

establish extraordinary and compelling reasons justifying his early release.

      Even assuming VanEmmerik ’s medical conditions are “extraordinary

and compelling reasons warrant[ing] such a reduction” under 18 U.S.C.

§ 3582(c)(1)(A)(i), the sentencing factors in § 3553(a) do not weigh in favor of a

reduction. VanEmmerik pleaded guilty to distribution and receipt of child

pornography. Dockets 33, 35. When searching his home, 4,000 images and

135 videos depicting child pornography were found within a computer, two

hard drives, and a flash drive. Docket 42 ¶ 9. The defendant received several

offense level increases due to the number of images in his possession, the age

of the victims, the act of distribution, and the depiction of sexual abuse. Id. ¶¶


                                         9
Case 4:16-cr-40130-KES Document 74 Filed 11/02/20 Page 10 of 10 PageID #: 762




16-21. VanEmmerik’s total offense level was a 34, and he was in criminal

history category I. Id. ¶¶ 29, 33. His advisory guideline range was 151 to 188

months in custody. Id. ¶ 55. The offense carried a mandatory minimum

sentence of 5 years. Id. ¶ 54. When sentencing VanEmmerik, the court factored

in VanEmmerik’s lack of criminal history and sentenced him below his

guideline range to 97 months in custody. Docket 54 at 2. VanEmmerik has

served approximately 34% of his full term and 40% of his statutory term.

Docket 63 at 231. Therefore, the court finds that VanEmmerik’s sentence of 97

months in custody with 5 years of supervised release continues to be

appropriate for the seriousness of the crime to which he pleaded guilty.

                                 CONCLUSION

      VanEmmerik has failed to satisfy the extraordinary and compelling

reason standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 61) is denied.

      Dated November 2, 2020.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       10
